Case 5:21-cv-00256-EEF-MLH Document 1-2 Filed 02/02/21 Page 1 of 12 PageID #: 12




               JUDICIAL DISTRICT COURT FOR THE PARISH OF CADDO

                                   STATE OF LOUISIANA
NO. (02          1*   2                                                               DIVISION C

                                      JOYCE VARNELL
                                            VERSUS
                 WALMART, INC., WAL-MART LOUISIANA, LLC, AND
                   WAL-MART REAL ESTATE BUSINESS TRUST


FILED:
                                                                              DEPUTY CLERK

                                 PETITION FOR DAMAGES


        NOW INTO COURT, through undersigned counsel, comes Petitioner, Joyce Varnell,

 person of the full age of majority and a resident of the State of Louisiana, who, with respect,

shows the Court as follows:



        That Walmart, Inc. made a party defendant herein, is a corporation organized under the

 laws of the State of Delaware with its 'principal place of business in Bentonville, AR, with

continuous and systematic contacts with the State of Louisiana throughout all relevant time

periods herein. Wal-Mart Louisiana, LLC, made a party defendant herein, is a limited liability

company organized under the laws of the State of Delaware, with its principal place of business

 in Bentonville, Arkansas and members domiciled in the State of Arkansas with continuous and

systematic contacts with the State of Louisiana throughout all relevant time periods herein. That

That Wal-Mart Real Estate Business Trust, made a party defendant herein, is a real estate

investment trust organized under the laws of the State of Delaware with its principal place of

business in Bentonville, AR, with continuous and systematic contacts with the State of Louisiana

throughout all relevant time periods herein. That said Defendants are solidarily liable to

Petitioner for the following:



        Venue is appropriate in the Parish of Caddo pursuant to Code of' Civil Procedure Article

74, as the subject suit is an action on offense or quasi offense where the Petitioner suffered the

alleged damages in said Parish, and those damages were cause by a hazard in said Parish.



        At all times relevant herein, Defendants Walmart, Inc., Wal-Mart Louisiana, LLC, and

Wal-Mart Real Estate Investment Trust, henceforth collectively "Walmart", maintains, controls,
Case 5:21-cv-00256-EEF-MLH Document 1-2 Filed 02/02/21 Page 2 of 12 PageID #: 13




and exerts garde over immovable property located at 9550 Mansfield Road in the City of

Shreveport and Parish of Caddo (the "Premises") where it owns and operates a commercial retail

establishment called "Walmart Supercenter."

                                               IV.

        Defendant Walmart by virtue of its roles as the owner and operator of a commercial

establishment open to the public, owed a general duty of care to maintain the premises in a

reasonably safe condition.

                                                V.

        Further, Defendant Walmart owed additional specific, statutory duties of care by virtue of

its control over the Premises pursuant to LSA-CC Arts. 2317, and 2317.1 and LA RS 9 § 2800.6.

                                               VI.

        That on or about October 9, 2019, Petitioner Joyce Varnell, was at the premises as a

customer.

                                               VII.

        Unbeknownst to Ms. Varnell, water had accumulated, through a combination of leaking,

mopping and/or spilling, in the aisle where customers walk. Defendants did not place warning

signs in a manner to reasonably apprise Ms. Varnell of the hazard before encountering the same,

to afford an opportunity to take an alternate path around the hazard. Moreover, despite knowing

of the dangerous condition of the floor, defendants did not take adequate steps to ensure a safe

walking surface.

                                              VIII.

       The wet floor was unreasonably dangerous because it presented a foreseeable risk of

creating a fall hazard. Defendant Walmart, Inc. knew or should have known about the hazard

because an employee caused the hazard and inadequately attempted to remediate the hazard, yet

liquid still accumulated on the floor. The hazard was non-obvious because the liquid on the floor

was transparent,

                                              IX.

       That the aforesaid accident occurred through no fault of Petitioner, Joyce Varnell, but

rather solely through the fault of the Defendant Walmart, Inc. in breaching its duty to keep the

premises of its establishment clean, safe, and free from defects and hazards, and failing to use

due care under the circumstances in violation of the duties enumerated above.




                                                      2
Case 5:21-cv-00256-EEF-MLH Document 1-2 Filed 02/02/21 Page 3 of 12 PageID #: 14




                                                 X.

        As a result of the aforesaid fall, Petitioner, Joyce Varnell, has sustained injuries to her

body and mind including, without limitation, injuries to her shoulder and back, together with past

and future mental anguish and physical suffering; past and future loss of enjoyment of life; past

and future expenses for medical care; impairment; other expenses including, without limitation,

 travel to doctor appointments; and lost wages, all of which entitles Plaintiff to recover from

Defendant the damages as are reasonable in the premises.

        WHEREFORE, Petitioner, .Joyce Varnell,. prays, that Defendants Walmart, Inc., Wal-

 Mart Louisiana, LLC, Wal-Mart Stores, Inc., and Wal-Mart Real Estate Investment Trust, be

 served with a certified copy of this petition, and after being duly cited to appear and answer

 hereto, and after the expiration of all legal delays and clue proceedings are had, that there be

judgment rendered herein in favor of Petitioner, Joyce Varnell, and against Defendants,

 Walmart, Inc., Wal-Mart Louisiana, LLC, and Wal-Mart Real Estate Investment Trust for

damages as are reasonable in the premises; said judgment to bear legal interest from the date of

judicial demand until paid and for all costs of these proceedings.

                                                 RESPECTFULLY SUBMITTED:
                                                 MORRIS BART, LLC
                                                 ATTORNEY FOR PLAINTIFF
                                                 PAN AMERICAN LIFE CENTER
                                                 601 POYDRAS ST., 24T1-1 FLOOR
                                                 NEW ORLEANS, LA 70130
                                                 TELEPHONE: (504) 599-3233
                                                 FACSIMILE: (800) 856-2423
                                                 E-MAIL: dthomson morrisbart.com


                                           BY:
                                                 DENNIS N. TFIOMSON, LA NO. 29-4'52

PLEASE SERVE:
Wohnart,
Through its registered agent:
CT Corporation System
3867 Plaza Tower Dr.
Baton Rouge, LA 70816

Wal-Mart Louisiana, LLC
Through its registered agent:
CT Corporation System
3867 Plaza Tower Dr.
Baton Rouge, LA 70816                                                END              D FIL
                                                                     SANDY          L, Deputy

Wal-Mart Real Estate Business Trust
                                                                         A
Through its registered agent:
CT Corporation System
                                                                             ISH DEPUTY CLERK OF
3867 Plaza Tower Dr.
Baton Rouge, LA 70816



                                                      3
         Case 5:21-cv-00256-EEF-MLH Document 1-2 Filed 02/02/21 Page 4 of 12 PageID #: 15
mollym                                                                                           CPCCCV.1857812


                                               Citation
JOYCE VARNELL                                               NO. 623328— C
   VS                                                       STATE OF LOUISIANA
WALMART INC, ET AL                                          PARISH OF CADDO
                                                            FIRST JUDICIAL DISTRICT COURT

THE STATE OF LOUISIANA, TO: WALMART REAL ESTATE BUSINESS TRUST
                            THRU CT CORPORATION SYSTEM,AGENT
                            3867 PLAZA TOWER DR
                            BATON ROUGE, LA
                            70816


YOU HAVE BEEN SUED.
Attached to this Citation is a certified copy of the Petition.* The petition tells you what you are being sued
for.

You must EITHER do what the petition asks, OR, within FIFTEEN (15) days after you have received
these documents, you must file an answer or other legal pleadings in the Office of the Clerk of this Court
at the Caddo Parish Court House, 501 Texas Street, Room 103, Shreveport, Louisiana.

If you do not do what the petition asks, or if you do not file an answer or legal pleading within FIFTEEN
(15) days, a judgment may be entered against you without further notice.

This Citation was issued by the Clerk of Court for Caddo Parish, on this date April 7, 2020.


           *Also attached are the following:                       MIKE SPENC                   OF COURT
 XX REQUEST FOR ADMISSIONS OF FACTS
 XX INTERROGATORIES
 XX       REQUEST FOR PRODUCTION OF DOCUMENTS By:
                                                                                 Deputy Clerk


                                                                             DENNIS THOMSON
                                                                                    Attorney


                                                                         A TRUE                ATTEST




                                                                                 Deputy Clerk

These documents mean you have been sued. Legal assistance is advisable, and you should contact a lawyer
immediately. If you cannot find a lawyer, please go to www.shreveportbar.com and click on the Lawyer
Referral Service link, or go to the Shreveport Bar Center on the third Monday of each month from 5:30 -
7:30 for a free seminar. If eligible, you may be entitled to legal assistance at no cost to you through
Shreveport Bar Legal Aid. Please call 318-222-7186 formoreinformation.

If you are a person with a disability, please contact the Clerk of Court's office for information regarding
accommodation and assistance.




SERVICE COPY
Case 5:21-cv-00256-EEF-MLH Document 1-2 Filed 02/02/21 Page 5 of 12 PageID #: 16
A lb.


;_:_t CT Corporation                                                              Service of Process
                                                                                  Transmittal
                                                                                  04/24/2020
                                                                                  CT Log Number 537582174
        TO:      KIM LUNDY SERVICE OF PROCESS
                 WALMART INC.
                 702 SW 8TH ST
                 BENTONVILLE, AR 72716-6209


        RE:      Process Served in Louisiana

        FOR:     Wal-Mart Real Estate Business Trust (Domestic State: DE)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                   Varnell Joyce, Pltf. vs. Walmart, Inc., et at., Dfts. // To: Wal-Mart Real Estate
                                           Business Trust
        DOCUMENT(S) SERVED:

        COURT/AGENCY:                      None Specified
                                           Case # 623328C
        NATURE OF ACTION:                  Personal Injury - Failure to Maintain Premises in a Safe Condition
        ON WHOM PROCESS WAS SERVED:        C T Corporation System, Baton Rouge, LA
        DATE AND HOUR OF SERVICE:          By Process Server on 04/24/2020 at 09:00
        JURISDICTION SERVED:               Louisiana
        APPEARANCE OR ANSWER DUE:          None Specified
        ATTORNEY(S) / SENDER(S):           None Specified
        ACTION ITEMS:                      CT has retained the current log, Retain Date: 04/24/2020, Expected Purge Date:
                                           04/29/2020

                                           Image SOP

                                           Email Notification, KIM LUNDY SERVICE OF PROCESS ctlawsuits@walmartlegal.com


        SIGNED:                            C T Corporation System
        ADDRESS:                           1999 Bryan St Ste 900
                                           Dallas, TX 75201-3140
        For Questions:                     877-564-7529
                                           MajorAccountTeam2@wolterskluwer.com




                                                                                  Page 1 of 1 / YC
                                                                                  Information displayed on this transmittal is for CT
                                                                                  Corporation's record keeping purposes only and is provided to
                                                                                  the recipient for quick reference. This information does not
                                                                                  constitute a legal opinion as to the nature of action, the
                                                                                  amount of damages, the answer date, or any information
                                                                                  contained in the documents themselves. Recipient is
                                                                                  responsible for interpreting said documents and for taking
                                                                                  appropriate action. Signatures on certified mail receipts
                                                                                  confirm receipt of package only, not contents.
Case 5:21-cv-00256-EEF-MLH Document 1-2 Filed 02/02/21 Page 6 of 12 PageID #: 17
Case 5:21-cv-00256-EEF-MLH Document 1-2 Filed 02/02/21 Page 7 of 12 PageID #: 18
Case 5:21-cv-00256-EEF-MLH Document 1-2 Filed 02/02/21 Page 8 of 12 PageID #: 19
Case 5:21-cv-00256-EEF-MLH Document 1-2 Filed 02/02/21 Page 9 of 12 PageID #: 20
Case 5:21-cv-00256-EEF-MLH Document 1-2 Filed 02/02/21 Page 10 of 12 PageID #: 21
Case 5:21-cv-00256-EEF-MLH Document 1-2 Filed 02/02/21 Page 11 of 12 PageID #: 22
Case 5:21-cv-00256-EEF-MLH Document 1-2 Filed 02/02/21 Page 12 of 12 PageID #: 23
